Citation Nr: 1417839	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.   

This matter was most recently before the Board in October 2013 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a October 2013 remand, the Board directed that VA obtain a vocational assessment to determine if the Veteran is unemployable due to his service-connected disabilities.  The Board's rationale was that the claims file included several separate clinical opinions on the severity of the Veteran's various disabilities, but did not include an opinion that considered all the disabilities in combination with regard to functional impairment.  

In December 2013, the RO obtained several additional clinical opinions.  Unfortunately, there is still not one opinion which considers all the Veteran's disabilities in combination.  

A December 2013 clinical opinion on the Veteran's service-connected hand, scar, muscle injury, and peripheral nerves disabilities reflects the opinion of the examiner that such disabilities did not at least as likely as not prevent substantial gainful employment.  The examiner noted that sedentary employment working with the computer or on the phone would not be precluded.

A December 2013 clinical opinion on the Veteran's service-connected hearing loss disability and tinnitus reflects the opinion of the examiner that such disabilities would not have an effect on his ability to engage in substantially gainful employment. 

A December 2013 clinical opinion on the Veteran's service-connected PTSD reflects the opinion of the examiner that the Veteran's PTSD results in total occupational and social impairment.  The examiner opined, in pertinent part, that the Veteran's PTSD "impairs his ability to perform work that requires any responsibility or consistency and reliability.  Also, he does not exhibit the ability to psychologically motivate himself to follow through on projects or to concentrate to avoid mistakes that could result in accidents or mistakes affecting the product or the other workers. . . .  In my opinion, the Veteran is a safety risk to co-workers and facilities because of the signs and symptoms of PTSD." 

In addition to requesting a single opinion on the combined effect of the Veteran's disabilities, the Board, in its October 2013 remand, also directed that the assessor consider specific records in the claims file (i.e. the September 2003 and March 2008 VA examination reports, December 2009 VA clinical progress note, June 2010 VA clinical record addendum, January 2011 VA examination report, June 2013 VA examination reports, the Veteran's employment experience at a post office for three decades, both as a janitor initially and later as a post master, the Veteran's work on a 400 acre farm with cattle and maple syrup production, and the April 2008 VA Form 21-4192 which noted that he worked full time until November 30, 2003, and that his retirement was not due to disability).

The AMC, in January 2014, granted the Veteran a 100 percent evaluation for his PTSD effective from December 19, 2013, and found that the Veteran was not entitled to TDIU based on his remaining disabilities.  However, the AMC failed to address whether the Veteran was entitled to TDIU prior to December 19, 2013 based on all his disabilities combined, to include PTSD.  Thus, there has not been substantial compliance with the Board's prior remand, and another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

The AMC should obtain a retrospective opinion, on the functional impairment of the Veteran's service-connected disabilities in combination prior to December 19, 2013, with consideration of the above noted evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a retrospective clinical opinion or retrospective vocational assessment to determine the Veteran's employability due to his combined service-connected disabilities.  (An examination is not warranted.)  The assessor should consider all the Veteran's service-connected disabilities in combination prior to December 19, 2013.

The assessor should consider the entire claims file, to include a.) the September 2003 and March 2008 VA examination reports, December 2009 VA clinical progress note, June 2010 VA clinical record addendum, January 2011 VA examination report, and numerous June 2013 VA examination reports (PTSD, tinnitus and hearing loss, scars, hand, and thigh), b.) the Veteran's employment experience at a post office for three decades, both as a janitor initially and later as a post master, c.) the Veteran's work on a 400 acre farm with cattle and maple syrup production, and d.) the April 2008 VA Form 21-4192 (Request for employment Information in connection with Claim for Disability Benefits) from the Veteran's employer which noted that he worked full time until November 30, 2003, and that his retirement was not due to disability.

The assessor should not consider the Veteran's age or nonservice-connected disabilities in determining his functional ability with regard to gainful employment.

2.  Thereafter, readjudicate the issue of whether the Veteran is entitled to TDIU prior to December 19, 2013.

If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


